Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 1 of 8 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Chris Carson, Esq., SBN 280048
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9
 10
                                UNITED STATES DISTRICT COURT
 11
                               CENTRAL DISTRICT OF CALIFORNIA
 12
 13     Rafael Arroyo, Jr.,                        Case No.
 14               Plaintiff,
                                                   Complaint For Damages And
 15       v.                                       Injunctive Relief For Violations
                                                   Of: American’s With Disabilities
 16     Jerry Voukelatos; and Does 1-10,           Act; Unruh Civil Rights Act
 17               Defendants.
 18
 19         Plaintiff Rafael Arroyo, Jr. complains of Jerry Voukelatos; and Does 1-
 20   10 (“Defendants”), and alleges as follows:
 21
 22
            PARTIES:
 23
        1. Plaintiff is a California resident with physical disabilities. He is a
 24
      paraplegic who cannot walk and who uses a wheelchair for mobility.
 25
        2. Defendant Jerry Voukelatos owned Husky Boy located at or about 2717
 26
      W. McFadden Avenue, Santa Ana, California, in February 2019.
 27
        3. Defendant Jerry Voukelatos owns Husky Boy (“Restaurant”) located at
 28
      or about 2717 W. McFadden Avenue, Santa Ana, California, currently.

                                            1

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 2 of 8 Page ID #:2




  1     4. Plaintiff does not know the true names of Defendants, their business
  2   capacities, their ownership connection to the property and business, or their
  3   relative responsibilities in causing the access violations herein complained of,
  4   and alleges a joint venture and common enterprise by all such Defendants.
  5   Plaintiff is informed and believes that each of the Defendants herein,
  6   including Does 1 through 10, inclusive, is responsible in some capacity for the
  7   events herein alleged, or is a necessary party for obtaining appropriate relief.
  8   Plaintiff will seek leave to amend when the true names, capacities,
  9   connections, and responsibilities of the Defendants and Does 1 through 10,
 10   inclusive, are ascertained.
 11
 12     JURISDICTION & VENUE:
 13     5. The Court has subject matter jurisdiction over the action pursuant to 28
 14   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 15   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 16     6. Pursuant to supplemental jurisdiction, an attendant and related cause
 17   of action, arising from the same nucleus of operative facts and arising out of
 18   the same transactions, is also brought under California’s Unruh Civil Rights
 19   Act, which act expressly incorporates the Americans with Disabilities Act.
 20     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 21   founded on the fact that the real property which is the subject of this action is
 22   located in this district and that Plaintiff's cause of action arose in this district.
 23
 24     FACTUAL ALLEGATIONS:
 25     8. Plaintiff went to the Restaurant in February 2019 with the intention to
 26   avail himself of its goods or services, motivated in part to determine if the
 27   defendants comply with the disability access laws.
 28     9. The Restaurant is a facility open to the public, a place of public


                                                2

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 3 of 8 Page ID #:3




  1   accommodation, and a business establishment.
  2     10. Parking spaces are one of the facilities, privileges, and advantages
  3   offered by Defendants to patrons of the Restaurant.
  4     11. Unfortunately, even though there was a parking space marked and
  5   reserved for persons with disabilities in the parking lot serving the Restaurant
  6   during Plaintiff’s visit, the parking space was not van accessible.
  7     12. The parking stall measured about 111 inches in width while the access
  8   aisle measured about 56 inches in width. This is not van accessible.
  9     13. On information and belief, Plaintiff alleges that the defendants once
 10   had van parking space marked and reserved for persons with disabilities at the
 11   Restaurant. Unfortunately, the van parking space was allowed to fade or get
 12   paved over.
 13     14. In addition to not having a van-accessible parking space for persons with
 14   disabilities, the parking stall and access aisle were not level with each other.
 15   The parking stall and access aisle had inaccessible slopes that exceeded 2.1%.
 16     15. Finally, there was no “NO PARKING” warning in the access aisle.
 17     16. Currently, there is no van-accessible parking space.
 18     17. Currently, the parking stall and access aisle are not level with each other.
 19     18. Currently, there is no “NO PARKING” warning in the access aisle.
 20     19. Finally, there was an insufficient number of parking spaces marked and
 21   reserved for persons with disabilities. There were approximately 33 parking
 22   spaces in the parking lot of the Restaurant but only one space was reserved for
 23   persons with disabilities. There should have been two parking spaces marked
 24   and reserved for persons with disabilities.
 25     20. Plaintiff personally encountered these barriers.
 26     21. This inaccessible facility denied the plaintiff full and equal access and
 27   caused him difficulty.
 28     22. Paths of travel are another one of the facilities, privileges, and


                                              3

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 4 of 8 Page ID #:4




  1   advantages offered by Defendants to patrons of the Restaurant.
  2     23. Meanwhile, and even though the plaintiff did not complain about the
  3   barrier, the ramp near the Restaurant entrance has cross slopes that are above
  4   2.1%.
  5     24. Defendants have failed to maintain in operable working condition those
  6   features of facilities and equipment that are required to be readily accessible to
  7   and usable by persons with disabilities at the Subject Property.
  8     25. The defendants have failed to maintain in working and useable
  9   conditions those features required to provide ready access to persons with
 10   disabilities.
 11     26. The barriers identified above are easily removed without much
 12   difficulty or expense. They are the types of barriers identified by the
 13   Department of Justice as presumably readily achievable to remove and, in fact,
 14   these barriers are readily achievable to remove. Moreover, there are numerous
 15   alternative accommodations that could be made to provide a greater level of
 16   access if complete removal were not achievable.
 17     27. For example, there are numerous paint/stripe companies that will come
 18   and stripe a level, van-accessible parking stall and access aisle and install
 19   proper signage on rapid notice, with very modest expense, sometimes as low
 20   as $300 in full compliance with federal and state access standards.
 21     28. Plaintiff will return to the Restaurant to avail himself of its goods or
 22   services and to determine compliance with the disability access laws. He is
 23   currently deterred from doing so because of his knowledge of the existing
 24   barriers. If the barriers are not removed, the plaintiff will face unlawful and
 25   discriminatory barriers again.
 26     29. Given the obvious and blatant nature of the violations and barriers
 27   alleged herein, the plaintiff alleges, on information and belief, that there are
 28   other violations and barriers on the site that relate to his disability. Plaintiff will


                                                4

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 5 of 8 Page ID #:5




  1   amend the Complaint to provide proper notice regarding the scope of this
  2   lawsuit once he conducts a site inspection. However, please be on notice that
  3   the plaintiff seeks to have all barriers related to his disability remedied. See
  4   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
  5   encounters one barrier at a site, he can sue to have all barriers that relate to his
  6   disability removed regardless of whether he personally encountered them).
  7
  8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 10   Defendants.) (42 U.S.C. section 12101, et seq.)
 11     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 12   again herein, the allegations contained in all prior paragraphs of this
 13   complaint.
 14     31. Under the ADA, it is an act of discrimination to fail to ensure that the
 15   privileges, advantages, accommodations, facilities, goods and services of any
 16   place of public accommodation is offered on a full and equal basis by anyone
 17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 18   § 12182(a). Discrimination is defined, inter alia, as follows:
 19            a. A failure to make reasonable modifications in policies, practices,
 20                or procedures, when such modifications are necessary to afford
 21                goods,     services,   facilities,   privileges,    advantages,     or
 22                accommodations to individuals with disabilities, unless the
 23                accommodation would work a fundamental alteration of those
 24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 25            b. A failure to remove architectural barriers where such removal is
 26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 27                defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 28                Appendix “D.”


                                               5

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 6 of 8 Page ID #:6




  1              c. A failure to make alterations in such a manner that, to the
  2                maximum extent feasible, the altered portions of the facility are
  3                readily accessible to and usable by individuals with disabilities,
  4                including individuals who use wheelchairs or to ensure that, to the
  5                maximum extent feasible, the path of travel to the altered area and
  6                the bathrooms, telephones, and drinking fountains serving the
  7                altered area, are readily accessible to and usable by individuals
  8                with disabilities. 42 U.S.C. § 12183(a)(2).
  9     32. Any business that provides parking spaces must provide accessible
 10   parking spaces. 2010 Standards § 208. Under the 2010 Standards, one in
 11   every six accessible parking spaces must be van accessible. 2010 Standards §
 12   208.2.4.
 13     33. Here, the lack of a van parking space is a violation of the law.
 14     34. Under the 2010 Standards, access aisles shall be at the same level as the
 15   parking spaces they serve. Changes in level are not permitted. 2010 Standards
 16   502.4. “Access aisle are required to be nearly level in all directions to provide
 17   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
 18   502.4 Advisory. No more than a 1:48 slope is permitted. 2010 Standards §
 19   502.4.
 20     35. Here, the failure to provide level parking stall is a violation of the law.
 21     36. Any business that provides parking spaces must provide a sufficient
 22   number of handicap parking spaces. 2010 Standards § 208. Under the 2010
 23   Standards, a parking lot with 33 spaces must have 2 accessible spaces. 2010
 24   Standards § 208.2 and 1 of them must be van accessible. Id. at 208.2.4.
 25     37. Here, there was only one parking space reserved for persons with
 26   disabilities and it was not van accessible.
 27     38. Nowhere shall the cross slope of an accessible route exceed 2.1%. 2010
 28   Standards § 403.3.


                                              6

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 7 of 8 Page ID #:7




  1     39. Here, the slopes near the Restaurant entrance exceeded the levels
  2   allowed by law.
  3     40. The Safe Harbor provisions of the 2010 Standards are not applicable
  4   here because the conditions challenged in this lawsuit do not comply with the
  5   1991 Standards.
  6     41. A public accommodation must maintain in operable working condition
  7   those features of its facilities and equipment that are required to be readily
  8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  9     42. Here, the failure to ensure that the accessible facilities were available
 10   and ready to be used by the plaintiff is a violation of the law.
 11
 12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 14   Code § 51-53.)
 15     43. Plaintiff repleads and incorporates by reference, as if fully set forth
 16   again herein, the allegations contained in all prior paragraphs of this
 17   complaint.  The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 18   that persons with disabilities are entitled to full and equal accommodations,
 19   advantages, facilities, privileges, or services in all business establishment of
 20   every kind whatsoever within the jurisdiction of the State of California.  Cal.
 21   Civ. Code §51(b).
 22     44. The Unruh Act provides that a violation of the ADA is a violation of the
 23   Unruh Act.  Cal. Civ. Code, § 51(f).
 24     45. Defendants’ acts and omissions, as herein alleged, have violated the
 25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 26   rights to full and equal use of the accommodations, advantages, facilities,
 27   privileges, or services offered.
 28     46. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                               7

      Complaint
Case 8:19-cv-00292-DOC-ADS Document 1 Filed 02/14/19 Page 8 of 8 Page ID #:8




  1   discomfort or embarrassment for the plaintiff, the defendants are also each
  2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  3   (c).)
  4
  5             PRAYER:
  6             Wherefore, Plaintiff prays that this Court award damages and provide
  7   relief as follows:
  8           1. For injunctive relief, compelling Defendants to comply with the
  9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 10   plaintiff is not invoking section 55 of the California Civil Code and is not
 11   seeking injunctive relief under the Disabled Persons Act at all.
 12           2. Damages under the Unruh Civil Rights Act, which provides for actual
 13   damages and a statutory minimum of $4,000.
 14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 16
 17   Dated: February 11, 2019             CENTER FOR DISABILITY ACCESS
 18
 19
 20                                        By:
                                                 Chris Carson, Esq.
 21                                              Attorney for plaintiff
 22
 23
 24
 25
 26
 27
 28


                                                 8

      Complaint
